Citation Nr: 0109176	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post right knee injury with recurrent patellar 
dislocation by history.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had service with the United States Air National 
Guard.  This service apparently included active duty for 
training from April 9 to April 22, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for status post 
right knee injury with recurrent patellar dislocation by 
history and assigned a 10 percent rating.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

In light of the above, the Board finds the medical evidence 
of record with respect to the status of the veteran's 
service-connected right knee disorder is inadequate.  For 
example, in her November 1999 notice of disagreement, the 
veteran reported that she had developed arthritis in her 
right knee as a result of her original injury.  The Board 
notes, however, that there is no x-ray evidence of record 
substantiating the veteran's contention that she has 
arthritis of the right knee.  According to the June 1999 VA 
orthopedic examination report, no x-ray studies of the right 
knee were taken.  Therefore, it is unclear whether the 
veteran actually has arthritis of the right knee, which is 
supported by x-ray evidence. 

This is significant because, as noted in opinions of the VA 
General Counsel (VAOPGCPREC 23-97 and 9-98), a claimant who 
has arthritis and subluxation/instability of a service-
connected knee may be rated separately under Diagnostic Codes 
5257 and 5003 (and therefore 5010).  As it is not clear 
whether the veteran has arthritis of the right knee, the 
Board finds that another examination, to include x-ray 
studies, should be conducted.

If the VA examination undertaken on remand shows arthritis 
supported by x-ray evidence, the RO must consider all 
applicable diagnostic codes.  The RO should also consider 
whether a separate rating is warranted for the surgical scars 
of the right knee.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board further points out that among the 
diagnostic codes possibly applicable to the knee, Diagnostic 
Codes 5260 and 5261 are based essentially on range of motion.  
Thus, the RO must insure that the examination conducted on 
remand adequately portrays the extent of functional loss due 
to pain on use or due to flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that she has arthritis of the right knee and 
an x-ray has not been done to verify this, the medical 
evidence of record is incomplete.  Therefore, a remand is 
required for another orthopedic examination, to include x-ray 
studies that address the criteria listed in the VA Ratings 
Schedule, to include Diagnostic Codes 5003, 5257, 5260, and 
5261.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on her cooperation 
with respect to the proper development of her claim.  Under 
VA regulations, it is incumbent that she submit to a VA 
examination if she is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that she submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the disorder at 
issue and all related disability during 
the pendency of this claim.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
her to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted. 
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  The examiner 
should report detailed findings regarding 
any surgical scars on the right knee.  
Whether there is lateral instability and 
recurrent subluxation should also be 
indicated and, if so, the extent thereof.  
The examiner should also state whether 
there are x-ray findings of arthritis in 
the right knee.  Moreover, the extent of 
any functional loss of the right knee due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use should be noted.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and evidenced by her visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss. See DeLuca.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
all pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed, to include referring the issue 
for assignment of an extraschedular 
rating, in accordance with 38 C.F.R. 
§ 3.321(b) (2000).  Consideration should 
be given to assigning staged ratings, in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).

6.  If the action taken is adverse to the 
veteran, she and her representative 
should be afforded a supplemental 
statement of the case, to include a 
summary of relevant evidence and a 
citation and discussion of applicable 
laws and regulations.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

